Citation Nr: 0624842	
Decision Date: 08/14/06    Archive Date: 08/24/06	

DOCKET NO.  05-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
sacroiliac injury, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that denied the benefit sought on appeal.  
The veteran, who had active service from April 1967 to June 
1969, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, at the veteran's BVA hearing in May 2006 he described 
experiencing neurological symptomatology, specifically 
radiculopathy or pain going into his legs, that he attributed 
to his service-connected disability.  However, the March 2005 
VA examination contained little in the way of a neurological 
examination.  In addition, following that examination the 
veteran was diagnosed as having degenerative disc disease and 
degenerative joint disease of the lower spine in addition to 
degeneration joint disease of the sacroiliac joints.  It is 
not clear, however, whether the degenerative disc and joint 
disease of the lower spine is causally or etiologically 
related to the service-connected sacroiliac disability.  
Since the veteran has essentially testified that his 
disability has increased in severity since his most recent VA 
examination, the Board is of the opinion that a further 
examination, to include a neurological evaluation is 
necessary.

In addition, at the veteran's BVA hearing he testified that 
he was scheduled to undergo back surgery in the following 
week.  Since this case is being returned to the RO to afford 
the veteran an additional VA examination, the RO will have an 
opportunity to obtain any additional VA medical records, 
including the records of any surgery performed following the 
BVA hearing.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file VA outpatient 
treatment records pertaining to the 
veteran dated from May 2005 from the VA 
Outpatient Clinic in Las Vegas, Nevada.  
The RO should also obtain and associate 
with the claims file records of back 
surgery the veteran reportedly underwent 
in May 2006 at the VA Medical Center in 
San Diego, California.

2.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of the residuals of his 
sacroiliac injury.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, but should include a 
neurological evaluation.  Complaints and 
clinical findings should be reported in 
detail.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination, the examiner 
is requested to specify which complaints 
and clinical findings are associated with 
the service connected residuals of the 
sacroiliac injury.  The examiner is also 
requested to offer an opinion as to 
whether any disorder of the lumbar spine, 
specifically degenerative joint or disc 
disease are casually or etiologically 
related to the residuals of the 
sacroiliac injury.  If it is determined 
that the degenerative disc disease is 
associated with the service-connected 
residuals of a sacroiliac injury, the 
examiner should comment on the frequency 
of incapacitating episodes and whether 
the disability requires actual bed rest 
and treatment prescribed by a physician.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to it's 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



